DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/20198 and 12/24/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in the claimed combination an electromagnetic actuator comprising: a moving armature comprising a pin movable in a guided manner along a longitudinal axis thereof, and a permanent magnet arrangement arranged coaxially with the pin and fixed thereto, and an excitation coil arrangement arranged coaxially with the pin, said coil arrangement being suppliable with current to cause the moving armature to move, characterized by further comprising a surface of ferromagnetic material, said permanent magnet arrangement being axially interposed between the surface of ferromagnetic material and the excitation coil arrangement, wherein said comprises a plurality of permanent magnet regions arranged around the pin of the moving armature, in which each permanent magnet region has a polarity in the direction of the longitudinal axis of the pin which is opposite to the polarities of the permanent magnet regions angularly adjacent thereto, and wherein said excitation coil arrangement comprises at least one coil having a lobed shape, and comprising a number of coil lobes equal to half the number of permanent magnet regions of the magnet arrangement.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Both Tachiiri et al. (US 10,013,080) and Akieda et al. (US 7,031,592) disclose an electromagnetic actuator with an electromagnetic coil acted upon by an array of plural magnets, but fail to teach that said excitation coil arrangement comprises at least one coil having a lobed shape, and comprising a number of coil lobes equal to half the number of permanent magnet regions of the magnet arrangement.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837